Citation Nr: 0314619	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  95-18877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUES

1.  Entitlement to service connection for periodontal 
disease.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to a compensable rating for left ear hearing 
loss.

4.  Entitlement to a rating higher than 10 percent for a low 
back disability.

5.  Entitlement to a compensable rating for onychomycosis of 
the hands and feet.

6.  Entitlement to a compensable rating for seborrheic 
dermatitis.

7.  Entitlement to a compensable rating for reactive airway 
disease.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Regan, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to March 
1992.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1994 RO decision which in part denied service 
connection for periodontal disease (gum disease) and right 
ear hearing loss.  The RO also granted service connection and 
a 10 percent rating for a low back disorder, and granted 
service connection and noncompensable ratings for left ear 
hearing loss, onychomycosis of the hands and feet, seborrheic 
dermatitis, and reactive airway disease; the veteran appeals 
for higher ratings for these conditions.  The Board remanded 
the case in July 1997 and March 2001 for additional 
development.


FINDINGS OF FACT

1.  Current periodontal disease has not been medically 
demonstrated.

2.  A current right ear hearing loss disability, for VA 
purposes, has not been medically demonstrated.

3.  The veteran has level I hearing acuity in the left ear.

4.  A low back disability (spondylolisthesis with L4-L5 disc 
disease) is manifested by moderate limitation of motion of 
the lumbar spine.

5.  The skin conditions of onychomycosis of the hands and 
feet, and seborrhic dermatititis of the scalp, collectively 
involve some exfoliation, exudation, or itching of areas 
which are partly exposed.

6.  No disabling symptoms of reactive airway disease are 
currently shown.


CONCLUSIONS OF LAW

1.  Claimed periodontal disease was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1712 (West 
2002); 38 C.F.R. § 3.381 (1998 and 2002), § 4.149 (1998), 
§ 4.150 (2002), § 17.161 (2002).

2.  Claimed right ear hearing loss was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2002).

3.  The criteria for a compensable rating for left ear 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 1160 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (1998 and 
2002), § 4.86 (2002).

4.  The criteria for a 20 percent rating for a low back 
disability are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 
67 Fed. Reg. 54345 (2002).

5.  The criteria for a single 10 percent rating, for the 
combined effects of onychomycosis of the hands and feet and 
seborrhic dermatititis of the scalp, are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806 
and 7813 (2002); 67 Fed.Reg. 49590 (2002).

6.  The criteria for a compensable rating for reactive airway 
disease are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.31, § 4.97, Diagnostic Code 6602 (1996 and 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served some 30 years on active duty from 1962 to 
1992, when he retired from service.  Near the end of his 
service in 1992, he filed claims for service connection.  
After service he lived overseas.  His claims on appeal are 
now over 10 years old.  During this time, he has not kept in 
regular contact with the VA, and apparently has not had 
recent contact with his representative.  There has been 
considerable difficulty ascertaining his whereabouts.  The RO 
obtained service medical records.  The veteran has been given 
an opportunity to submit medical records of any post-service 
treatment for the conditions in issue, but he has not done 
so.  He was given overseas examinations for the VA in early 
1993, shortly after service.  The RO and Board have made 
efforts to have him undergo more thorough examinations, but 
the veteran failed to report for the examinations in 1997 and 
2003.  The Board notes that the duty to assist is not a one-
way street.  Wood v. Derwinski, 1 Vet.App. 190 (1991).  As 
original compensation claims are involved in the instant 
appeal, the claims have been decided based on the evidence of 
record.  38 C.F.R. § 3.655.

Through correspondence, rating decisions, the statement of 
the case, supplemental statements of the case, and Board 
remands, there have been satisfactory efforts to notify the 
veteran with regard to the evidence necessary to substantiate 
his claims, and of his and the VA's mutual responsibilities 
for providing evidence.  To the extent possible, pertinent 
records have been obtained, and VA examinations have been 
provided.  Under the circumstances of this case, the VA has 
satisfied the notice and duty to assist provisions of the 
law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

I.  Claims for Service Connection

A.  Periodontal disease

Service connection will be granted for a dental disease or 
injury of individual teeth and the investing tissue, shown by 
the evidence to have been incurred in or aggravated by 
service.  38 C.F.R. § 3.381(a) (1998).  As to each 
noncompensable service-connected dental condition, a 
determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381(e) 
(1998).  Periodontal disease and replaceable missing teeth, 
among certain other dental conditions, are not disabling, and 
may be considered service-connected solely for the purpose of 
determining entitlement to VA outpatient dental treatment.  
38 C.F.R. § 4.149 (1998).  

Effective June 8, 1999, the foregoing regulations were 
combined into a new version of 38 C.F.R. § 3.381, but there 
has been no substantive change in the legal provisions as 
would affect the present case.  More specifically, the new 
version of 38 C.F.R. § 3.381 states, in pertinent part, that 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for VA outpatient dental treatment 
as provided by 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a) 
(2002).  The rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service.  
When applicable, the rating activity will determine whether 
the condition is due to combat or other in-service trauma.  
38 C.F.R. § 3.381(b) (2002).

The categories for VA outpatient dental treatment are listed 
in 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161

A 1993 dental examination for the VA noted various tooth 
conditions but did not diagnosis periodontal disease.  The 
veteran failed to report for a later VA dental examination, 
and it is not medically demonstrated that he has periodontal 
disease.  Even if periodontal disease were currently shown, 
it could not be service-connected for compensation purposes, 
since regulation precludes such.  As current periodontal 
disease has not been shown, there is also no basis for 
service connection for treatment purposes.

The preponderance of the evidence is against the claim for 
service connection for periodontal disease.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

B.  Right ear hearing loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including sensorineural hearing loss, which 
are manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

One of the requirements for service connection for hearing 
loss is the current existence of a hearing loss disability as 
defined by 38 C.F.R. § 3.385; if such is shown, service 
connection is warranted if the current hearing loss 
disability can be traced to service.  See Ledford v. 
Derwinski , 3 Vet.App. 87 (1992).

A post-service examination in 1993 for the VA showed right 
ear decibel thresholds (at the respective frequencies of 500, 
1000, 2000, 3000, and 4000 hertz) of 15, 15, 10, 25, and 30.  
Speech discrimination scores were not provided.  The reported 
results do not satisfy the criteria for a right ear hearing 
loss disability under 38 C.F.R. § 3.385.  The veteran failed 
to report for a later VA examination which might have shown 
different results.  As the record now stands, a current right 
ear hearing loss disability is not shown, and thus there may 
be no service connection.

The preponderance of the evidence is against the claim for 
service connection for right ear hearing loss.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

II.  Claims for Higher Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

During the pendency of the appeal, the rating criteria for 
service-connected disabilities have changed.  Either the old 
or new rating criteria may apply, whichever are more 
favorable to the veteran, although the new rating criteria 
are only applicable since their effective date.  Karnas v. 
Derwinski, 1 Vet.App. 308 (1990); VAOPGCPREC 3-2000.  

This is an initial rating case, on the granting of service 
connection.  The current evaluations for the service-
connected disabilities in issue were assigned effective the 
day after the veteran's release from active duty in 1992.  
The Board has thus given consideration to "staged ratings" 
(i.e., different percentage ratings for different periods of 
time based on the facts found).  Fenderson v. West, 12 
Vet.App. 119 (1999).  



A.  Left ear hearing loss

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Organic impairment of hearing acuity is rated by using 
audiological test results, and the basic rating method 
involves using both the results of controlled speech 
discrimination tests (Maryland CNC) and the average decibel 
threshold level as measured by pure tone audiometry tests at 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The 
rating schedule establishes eleven auditory acuity levels 
ranging from numeric level I for essentially normal acuity, 
through numeric level XI for profound deafness.  This basic 
method for rating hearing loss is the same, both before and 
since changes to the rating criteria effective on June 10, 
1999.  38 C.F.R. § 4.85 (1998 and 2002). 

In accordance with 38 C.F.R. § 4.86 (2002) (effective June 
10, 1999), there is an alternative rating method which may be 
used, as follows: 

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral. That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

If impaired hearing is service-connected in only one ear, the 
hearing ability in the nonservice-connected ear is generally 
treated as normal (i.e., Level I hearing).  38 C.F.R. 
§ 4.85(f).  However, under a recent change in law, if hearing 
impairment in the service-connected ear is found to be 10 
percent disabling, then any deafness in the nonservice-
connected ear may be considered when determining the final 
compensation rating.  38 U.S.C.A. § 1160(a)(3), as amended by 
the Veterans Benefits Act of 2002, Pub. L. No. 107-330, 116 
Stat. 2820 (Dec. 6, 2002).

A post-service examination in 1993 for the VA showed left ear 
decibel thresholds (at the respective frequencies of 1000, 
2000, 3000, and 4000 hertz) of 15, 10, 35, and 60 (for an 
average of 30).  Speech discrimination scores were not 
provided.  The reported results (using the available decibel 
thresholds, and rating by decibel average only) corresponds 
to level I auditory acuty, and such converts to a 
noncompensable rating uder Diagnostic Code 6100.  The veteran 
failed to report for a later VA examination which might have 
shown different results.  As the record now stands, the 
criteria for a compensable rating for left ear hearing loss 
are not shown.

The weight of the evidence establishes that left ear hearing 
loss has been noncompensable since the effective date of 
service connection, and thus higher "staged ratings" are 
not warranted for any period of time since then.  Fenderson, 
supra.  The preponderance of the evidence is against the 
claim for a compensable rating for left ear hearing loss.  
Thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

B.  Low Back disability

Limitation of motion of the lumbar spine is rated 10 percent 
when slight, 20 percent when moderate, and 40 percent when 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292. 

Lumbosacral strain is rated 10 percent when there is 
characteristic pain on motion.  It is rated 20 percent when 
there is muscle spasm on extreme forward flexion, and 
unilateral loss of lateral spine motion in the standing 
position.  It is rated 40 percent when severe, with listing 
of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  

The old criteria, in effect prior to September 23, 2002, 
provided that intervertebral disc syndrome is rated 10 
percent when mild.  It is rated 20 percent when moderate, 
with recurring attacks.  It is rated 40 percent when severe, 
with recurring attacks and intermittent relief.  A 60 percent 
rating requires pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  

Under the new rating criteria, effective September 23, 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 (combined ratings table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  When rating based on incapacitating episodes, a 
10 percent rating is assigned when there are incapacitating 
episodes having a total durataion of at least one week but 
less than two weeks during the past 12 months; a 20 perent 
rating is assigned when there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months; a 40 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  An "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293, as revised in 67 
Fed. Reg. 54345 (2002).

The veteran's service-connected low back disability involves 
degenerative disc disease and spondylolisthesis.  Post-
service evidence concerning the condition is quite limited.  
At a 1993 examination for the VA, range of motion of the low 
back included 90 degrees forward flexion, 20 degrees backward 
extension, 20 degrees lateral bending bilaterally, and 30 
degrees rotation bilaterally.  There was pain on pressure to 
the low back area.  It was said that mobility of the 
lumbosacral spine was significantly reduced.  There was no 
sensory or motor disturbance found.  X-rays showed 
spondylolisthesis of L5-S1 with bilateral spondylolysis.  As 
noted, the veteran failed to report for a later VA 
examination which might have shown different results.  

Considering the effects of pain on use, limitation of motion 
of the low back (especially in the directions of backward 
extension and side bending) may be considered moderately 
restricted.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet.App. 202 (1995).  The moderate limitation of the low back 
supports a higher rating of 20 percent under Code 5292.  The 
Board finds this 20 percent level of disability for the low 
back disability has persisted since service.  Fenderson, 
supra.  The credible evidence does not show more than a 20 
percent low back disability by rating under the old or new 
criteria for intervertebral disc syndrome, or by rating under 
the criteria for lumbosacral strain.

In sum, a higher rating of 20 percent for a low back 
disability is granted effective as of the date of service 
connection.  The benefit-of-the-doubt rule has been applied 
in making this decision.  38 U.S.C.A. § 5107(b).

C.  Onychomycosis of the hands and feet, and seborrheic 
dermatitis

Dermatophytosis and certain other skin conditions are rating 
under the criteria for eczema.  38 C.F.R. § 4.118, Diagnostic 
Code 7813 (2002).  Eczema is rated 0 percent when there is 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area; a 10 percent rating is 
assigned when there is exfoliation, exudation or itching, if 
involving an exposed surface or extensive area; and a 30 
percent rating is assigned when there is constant exudation 
or itching, extensive lesions, or marked disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  

The rating criteria were revised effective August 30, 2002.  
67 Fed.Reg. 49590 (2002).  New Code 7813 notes that various 
forms of dermatophytosis, including tinea unguium of the 
nails (also known as onychomycosis) may be rated as 
dermatitis.  New Code 7806 provides that dermatitis or eczema 
is rated 0 percent when less than 5 percent of the entire 
body or less than 5 percent of exposed areas affected, and no 
more than topical therapy required during the past 12 month 
period; a 10 percent rating is assigned when at least 5 
percent but less than 20 percent of the entire body, or at 
least 5 percent but less than 20 percent of exposed areas 
affected, or intermittent systemic therapy such as 
corticosteroids or other immunosupressive drugs required for 
a total duration of less than 6 weeks during the past 12-
month period; and a 30 percent rating is assigned when 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of 6 weeks or more but not constantly during the 
past 12-month period.

Post-service evidence concerning these skin conditions is 
quite limited.  At a 1993 examination for the VA, it was 
noted that the veteran had onychomycosis of the hands and 
feet (confirmed by fungus culture), as well as seborrheic 
dermatitis of the scalp.  The veteran failed to report for a 
later VA examination which could have provided more 
information.  From the information that is available, it 
appears the old rating criteria are the most favorable to the 
veteran.  

Even though there is only limited information, the diagnoses 
at the last examination, and the nature of these conditions, 
leads the Board to find that when the conditions are viewed 
as one skin disability, a single 10 percent rating under the 
old criteria is warranted.  That is because onychomycosis of 
the hands and feet, and seborrhic dermatititis of the scalp, 
collectively involve some exfoliation, exudation, or itching 
of areas which are partly exposed.  The Board further finds 
that the criteria for a single 10 percent rating have 
continuously been met since the effective date of service 
connection; higher or lower "staged ratings" since then are 
not indicated.  Fenderson, supra.  In making this decision, 
the benefit-of-the-doubt rule has been applied.  38 U.S.C.A. 
§ 5107(b).

D.  Reactive airway disease

Prior to October 7, 1996, a 10 percent rating for asthma 
required that the condition be mild, with paroxysms of 
asthmatic type breathing (high pitched expiratory wheezina 
and dyspnea) occurring several times a year with no clinical 
findings between attacks.  38 C.F.R. § 4.97, Diagnostic Code 
6602 (1996).  Under the criteria which became effective on 
October 7, 1996, a 10 percent rating requires findings of 
FEV-1 of 71 to 80 percent predicted, or FEV-1/FVC of 71 to 80 
percent, or intermittent inhalational or oral bronchodilator 
therapy.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2002).  

While there is a history of reactive airway disease in 
service, the available evidence since service does not 
describe any disability from the condition.  The criteria for 
a 10 percent rating, under the old or new criteria, are not 
shown by the post-service 1993 examination for the VA, and 
the veteran failed to report for a later examination which 
might have provided evidence to support his claim.  The 
criteria for a 10 percent rating for reactive airway disease 
have not been met at any time since the effective date of 
service connection, and thus a noncompensable rating is 
proper since that time.  38 C.F.R. § 4.31; Fenderson, supra.  
The preponderance of the evidence is against this claim; thus 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for periodondal disease is denied.

Service connection for right ear hearing loss is denied.

A compensable rating for left ear hearing loss is denied.

A higher rating of 20 percent for a low back disability is 
granted.

A single higher 10 percent, for the combined effects of 
onychomycosis of the hands and feet and seborrheic 
dermatitis, is granted.

A compensable rating for reactive airway disease is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

